Citation Nr: 1210021	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-29 689	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain. 

2.  Entitlement to an initial evaluation in excess of 20 percent for status-post left tibial stress fracture. 

3.  Entitlement to an initial evaluation in excess of 10 percent for right patellofemoral pain syndrome with bipartite patella. 

4.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a right shoulder acromioclavicular (AC) separation. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to February 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal is now under the jurisdiction of the RO in Montgomery, Alabama.  

The appeal was remanded by the Board to the RO via the Appeals Management Center (AMC) in Washington, DC, in October 2009 and in October 2010, for further development.

In August 2004, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim of entitlement to service connection for bilateral pes planus.  However, a subsequent rating decision dated in November 2011 granted that claim.  The RO assigned an initial disability rating of 10 percent, effective March 1, 2003.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

In March 2008, the Veteran filed a statement regarding his sleep apnea.  This appears to be a claim for service connection but no action has been taken.  In addition, the Veteran has mentioned at various times, including in an August 2004 statement, that his service-connected disabilities affect his ability to work.  This raises a claim of entitlement to a total disability based on individual unemployability (TDIU).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

On February 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


